 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL T. TORRES,                                   Case No. 1:19-cv-00067-SAB

12                   Plaintiff,                           ORDER DENYING PLAINTIFF’S MOTION
                                                          TO COMPEL DISCOVERY
13           v.
                                                          (ECF No. 11)
14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17          Michael T. Torres (“Plaintiff”) filed this action seeking judicial review of a final decision

18 of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his

19 application for disability benefits pursuant to the Social Security Act. On January 16, 2019, the
20 scheduling order and summons issued. (ECF Nos. 4, 5.) On February 4, 2019, the proof of

21 service was returned showing that Defendant was served on January 23, 2019. (ECF No. 9.)

22 The administrative record was filed on May 22, 2019. (ECF No. 10.) On June 4, 2019, Plaintiff

23 filed a request for production. (ECF No. 11.)            The Court finds it unnecessary to require

24 Defendant to oppose the request for production, as it is apparent on the face of the motion, that

25 Plaintiff is not entitled to pursue the discovery requested in this action.

26          In his motion, Plaintiff seeks all documents in his claims file. For the following reasons,

27 the Court denies Plaintiff’s request for discovery.

28          Pursuant to 42 U.S.C. § 405(g), this Court has the jurisdiction to review the


                                                      1
 1 administrative law judge’s (“ALJ”) decision finding Plaintiff was not disabled under the Social

 2 Security Act. Section 405(g) provides:

 3
            Any individual, after any final decision of the Commissioner of Social Security
 4          made after a hearing to which he was a party . . . may obtain a review of such
            decision by a civil action commenced within sixty days after the mailing to him of
 5          notice of such decision or within such further time as the Commissioner of Social
            Security may allow. Such action shall be brought in the district court of the
 6          United States for the judicial district in which the plaintiff resides. . . . As part of
            the Commissioner’s answer the Commissioner of Social Security shall file a
 7          certified copy of the transcript of the record including the evidence upon which
            the findings and decision complained of are based. The court shall have power to
 8          enter, upon the pleadings and transcript of the record, a judgment affirming,
            modifying, or reversing the decision of the Commissioner of Social Security, with
 9          or without remanding the cause for a rehearing. The findings of the
            Commissioner of Social Security as to any fact, if supported by substantial
10          evidence, shall be conclusive. . . .
11
     42 U.S.C. § 405(g). Section 405 further provides that “[t]he court may . . . at any time order
12
     additional evidence to be taken before the Commissioner of Social Security, but only upon a
13
     showing that there is new evidence which is material and that there is good cause for the failure
14
     to incorporate such evidence into the record in a prior proceeding. . . .”
15
            While Section 405 does not explicitly prohibit discovery in social security cases, the
16
     Court’s review is generally limited to the administrative record. See Brown v. Sullivan, 916
17
     F.2d 492, 494 (9th Cir. 1990) (“discovery is not ordinarily available in social security matters”);
18
     Higbee v. Sullivan, 975 F.2d 558, 562 (9th Cir. 1992) (“An adequate hearing record is
19
     indispensable because a reviewing court may consider only the Secretary’s final decision, the
20
     evidence in the administrative transcript on which the decision was based, and the pleadings.”);
21
     Harman v. Apfel, 211 F.3d 1172, 1177 (9th Cir. 2000) (In Social Security action, district court
22
     “must make its decision on the basis of the administrative record alone.”               “As in other
23
     administrative law contexts, judicial review in cases under the Social Security Act is limited to a
24
     review of the administrative record for a determination of whether the Commissioner’s decision
25
     is supported by substantial evidence in the record.”); Papendick v. Sullivan, 969 F.2d 298, 302
26
     (7th Cir. 1992), overruled on other grounds by Johnson v. Apfel, 189 F.3d 561 (7th Cir. 1999)
27
     Affirming denial of request for discovery where the court “is limited to a review of the pleadings
28


                                                       2
 1 and the transcript of the administrative record. See 42 U.S.C. § 405(g). It is clear from the

 2 statute that a district court may not consider evidence outside the certified record” but it was

 3 clear that this is what the discovery requests were seeking.); Haseltine v. Astrue, 668 F.Supp.2d

 4 1232, 1234 (N.D. Cal. 2009) (extra-record discovery is not appropriate where the court’s

 5 jurisdiction is to review only the administrative record).

 6          Here, Plaintiff seeks “all documents contained in the Plaintiff’s Claims File.” (ECF No.

 7 11 at 2.) However, this Court is tasked with determining whether there is substantial evidence in

 8 the administrative record to support the ALJ’s decision. The administrative record has been

 9 provided and Plaintiff has not demonstrated that discovery should be granted in this action.

10          Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s request for

11 production of documents, filed June 4, 2019, is DENIED.

12
     IT IS SO ORDERED.
13

14 Dated:     June 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
